DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US 2003/0121754 A1).

Regarding Claim 1, King discloses a method for setting discrimination criterion information pieces for an additional denomination in addition to discrimination criterion information pieces for each of current denominations, as mentioned at paragraph 14, first sentence, i.e., “[i]f a validator is to be reconfigured to permit it to recognize a new denomination, then a standard set of acceptance criteria for in a coin discrimination apparatus, i.e., validator (2), as illustrated in figure 1 and as mentioned at paragraph 30, that conducts authenticity discrimination and denomination discrimination of coins using sensor information pieces outputted from coin sensors, i.e., sensors (10, 12, 14), as mentioned at paragraphs 11, second sentence, which states “[i]n order to re-configure the apparatus to permit it to recognize articles of a different class, acceptance criteria for the new denomination are derived by taking into the account the extent to which the acceptance criteria for the at least one other class (and preferably at least two other classes) have been modified by the self tuning operation”, and paragraph 31, fourth sentence, which states “[t]he physical structures and the frequency of operation of the sensors 10, 12 and 14 are so arranged that the sensor outputs are predominantly indicative of respective different properties of the coin”, for example, the method comprising: 
judging whether or not the discrimination criterion information pieces for the additional denomination are stored in a discrimination criterion information storing device, i.e., noting the mention of a “memory” in paragraph 74, first sentence, and noting the last sentence of paragraph 41, which states “[t]his procedure of individually checking sensor outputs against respective ranges is conventional”, of the coin discrimination apparatus (2) in which the discrimination criterion information pieces for each of the current denominations are stored, noting that the information pieces must be stored in memory in order for King’s device to operate as disclosed; 
designating a target denomination from the current denominations when it is judged that the discrimination criterion information pieces for the additional denomination are not stored, as mentioned at paragraph 41, first sentence, i.e., “[r]eferring to section V of FIG.2, blocks 38 represent the comparison of the normalized sensor outputs with predetermined ranges associated with respective target denominations” and paragraph 42, i.e., “[b]lock 40 indicates that the two normalized sensor outputs of with predetermined ranges associated with respective target denominations”, for example:
calculating the discrimination criterion information pieces for the additional denomination, i.e., the mean value M’ sub x as illustrated in figures 6-8, based on discrimination criterion information pieces for the target denomination, i.e., the actual normalized sensor measurements A sub A and A sub B, as mentioned at paragraph 119 and as illustrate in figure 8, for example, target denomination standard information pieces corresponding to the discrimination criterion information pieces for the target denomination, i.e., the standard measurements M sub A and M sub B for the different classes, as illustrated in figures 6-8 and as mentioned at paragraphs 111-124, for example, and additional denomination standard information pieces corresponding to the discrimination criterion information pieces for the additional denomination, as mentioned at paragraph 110, first and second sentences, which states “[r]eferring to FIG 6, MA represents a stored means for one measurement of a currency article of class A” and “[t]his is stored in the validator after the calibration stage and is used during initial operation of the validator after the 
storing the calculated discrimination criterion information pieces for the additional denomination in the discrimination criterion information storing device, noting steps (712, 714 and 716), as illustrated in figure 9, which illustrates a flowchart with steps of the “reconfiguration procedure” which results in self-tuning of the validator, as mentioned at paragraphs 122-128; and 
setting the coin discrimination apparatus to conduct authentication
discrimination and denomination discrimination using the calculated discrimination criterion information pieces for the additional denomination, as mentioned at paragraph 129, such as the first sentence, which states “[i]n the arrangement described above, articles are recognized using acceptance criteria which are modified in accordance with a self-tuning operation”.

Regarding Claim 2, King discloses, wherein it is judged whether or not two or more of the target denominations can be designated from the current denominations, and when two or more of the target denominations can be designated from the current denominations, the two or more of the target denominations are selectively used in such a way that differences in value between the target denomination standard information pieces for each of the two or more of the target denominations and the corresponding additional denomination standard information pieces are as small as possible, noting the use of the Mahalanobis calculation at paragraph 42, which states “[b]lock 40 indicates that 

Regarding Claim 3, King discloses, wherein two or more of the target denominations are designated from the current denominations; and the target denomination standard information pieces for each of the two or more of the target denominations are used for calculating the discrimination criterion information pieces for the additional denomination, as mentioned at paragraph 11, reproduced as follows. 

[0011] According to a further aspect of the invention, a validator is capable of a self-tuning operation in which acceptance criteria for respective denominations, or classes, are modified in accordance with measurements made of articles which have been tested and found to belong to those classes. In order to re-configure the apparatus to permit it to recognise articles of a different class, acceptance criteria for the new denomination are derived by taking into account the extent to which the acceptance criteria for at least one other class (and preferably at least two other classes) have been modified by the self-tuning operation. In this way, it is possible to derive a modification factor for the new class, and to apply this modification factor to a nominal set of acceptance criteria for that class to permit recognition of the class.

Emphasis provided.

Regarding Claim 4, King discloses, wherein in (a) case where it is required to set the discrimination criterion information pieces for two or more of the additional denominations at one time, two or more of the target denominations are switchably designated when calculating the discrimination criterion information pieces for each of the two or more of the additional denominations, as mentioned at paragraph 84, which states as follows.

[0084] If desired, for some target classes steps 354 and 356 may be repeated for respective different classes which closely resemble the target class. The steps 354 and 356 may be omitted for some target classes

The term “switchably designated” is considered to be analogous to the repetition of steps (354 and 356) so that each denomination may be further tested for additional accuracy based upon the closeness to the median represented by the application of the Malhalanobis distance to each denomination for comparison to the target classes.
 
Regarding Claim 5, King discloses, wherein ratios between the target denomination standard information pieces corresponding to the discrimination criterion information pieces for the target denomination and the additional denomination standard information pieces corresponding to the discrimination criterion information pieces for the additional denomination are calculated and stored in the coin discrimination apparatus in advance; and the discrimination criterion information pieces for the additional denomination are calculated using the ratios, as illustrated at figure 8 and as mentioned at paragraphs 119-121, reproduced as follows. 

[0119] A second, alternative technique for re-configuring the acceptor will be described with reference to the graph of FIG. 8. The horizontal axis represents the standard measurements (M.sub.A and M.sub.B) for the different classes, and the vertical axis represents the actual (normalised) sensor measurements (A.sub.A and A.sub.B) of the unit being re-calibrated. Accordingly, the line L represents the original relationship between these values as defined by the calibration factors G and O.

[0120] The shifted values are shown at M'.sub.A and M'.sub.B. It is possible to derive from these values, and the line L, the corresponding actual sensor values A'.sub.A and A'.sub.B which correspond to the shifted mean values. The shifted sensor values A'.sub.A and A'.sub.B, together with the original standard values M.sub.A and M.sub.B, can be used to define a modified calibration factor represented by the line L'. This would represent the correct calibration of the acceptor, taking into account self-tuning shifts. However, it is noted that in the present embodiment the originally-stored calibration factors G, O are not changed.

[0121] A standard value M.sub.X for the new class is derived in the normal way using standard acceptor units. It is then possible to determine the corresponding actual sensor value A.sub.X using the corrected calibration line L'. This represents the expected sensor readings when measuring an article of the new denomination. The corrected mean value M'.sub.X is then derived from the actual value A.sub.X and the original calibration line L (represented by factors G, O), because this represents the transform which will be used by the acceptor.

Emphasis provided.


    PNG
    media_image1.png
    490
    651
    media_image1.png
    Greyscale

Note that the actual measurements on the vertical axis versus the standard measurements on the horizontal axis along with the lines L, which represents the original calibration line, and line L’, which represents the corrected calibration line, both of which can be considered to represent the ratio between the standard information pieces (actual sensor outputs) and the additional denomination information pieces (standard sensor outputs).

Note also that paragraph 37, third sentence states “the algorithm may be arranged to determine the ratio of the change in the parameter (amplitude or frequency) to the idle value”.


[0037] At stage III, all the values recorded at stage II are applied to various algorithms at blocks 34. Each algorithm takes a peak value and the corresponding idle value to produce a normalised value, which is substantially independent of temperature variations. For example, the algorithm may be arranged to determine the ratio of the change in the parameter (amplitude or frequency) to the idle value. Additionally, or alternatively, at this stage III the processor 18 may be arranged to use calibration data which is derived during an initial calibration of the validator and which indicates the extent to which the sensor outputs of the validator depart from a predetermined or average validator. This calibration data can be used to compensate for validator-to-validator variations in the sensors.

Emphasis provided.

Regarding Claim 6, King discloses, wherein when the discrimination criterion information pieces for the additional denomination are calculated, the target denomination standard information pieces which have been obtained by executing the coin discrimination of the target denomination in a standard apparatus of the coin discrimination apparatus (2) and the additional denomination standard information pieces which have been obtained by executing the coin discrimination of the additional denomination in the standard apparatus are used, as illustrated at figure 8 and as mentioned at paragraphs 119-121.  See also the process flow chart of figure 9, as follows.


    PNG
    media_image2.png
    916
    425
    media_image2.png
    Greyscale

wherein (a) a function of storing the target 20 denomination standard information pieces and the additional denomination standard information pieces in the coin discrimination apparatus using the target denomination which is designated in advance, (b) a function of calculating the discrimination criterion information pieces for the additional denomination based on the
discrimination criterion information pieces for the target denomination, the target denomination standard information pieces, and the additional denomination standard information pieces, (c) a function of storing the calculated discrimination criterion information pieces for the additional denomination in the discrimination criterion
information storing device, and (d) a function of setting the coin discrimination apparatus to conduct authentication discrimination and denomination discrimination using the calculated discrimination criterion information pieces for the additional denomination are realized by single software, noting that a) through d) above have already been discussed in the rejections of Claims 1-6, above, and that single software is mentioned at paragraph 17, which states as follows.

[0017] The re-configuration operation can be carried out using a portable terminal coupled to the validator so that it does not have to be removed from its site. Alternatively, the necessary software for performing the re-configuration may be contained within the validator itself, and the operation performed once the validator has received initial acceptance criteria for the new denomination.


Regarding Claim 8, King discloses, wherein the discrimination criterion information pieces, i.e. the outputs from the sensors (10, 12, 14), for the target denomination are given by amplitudes of a first set of waveforms that vary according to the sensor information pieces, i.e., the outputs from sensors (10, 12, 14), which are described as electromagnetic coils which has a self-oscillating circuit, and, as mentioned at paragraph 31, third sentence, “[a]s the coin passes the coil, both the frequency and the amplitude of the oscillator change” thus creating different and varying waveforms as each coin passes as well as for coins of different denominations/classes;
the discrimination criterion information pieces, i.e., (the outputs from the sensors (10, 12, 14)) for the additional denomination are given by amplitudes of a second set of waveforms that vary according to the sensor information pieces, as illustrated in figure 2, and as mentioned at paragraph 35, last sentence, “[t]he outputs are delivered to the interface circuit 16 which performs some preliminary processing of the outputs to derive digital values which are handled by the processor 18 as shown in sections II, III, IV and V of FIG. 2”, noting again that each coin and each denomination/class of coin has its own characteristic waveform with different amplitude and frequency;
the target denomination standard information pieces are given by amplitudes of a third set of waveforms that vary according to the sensor information pieces (the outputs of sensors (10, 12, 14), noting that if there are three 
the additional denomination standard information pieces are given by amplitudes of a fourth set of waveforms that vary according to the sensor information pieces, i.e, the outputs of the sensors (10, 12, 14), noting again the mention of the various sensors and their outputs at paragraphs 32-34; and
a relationship between the amplitudes that give the discrimination criterion information pieces for the target denomination and the amplitudes that give the
discrimination criterion information pieces for the additional denomination is given by a relationship between the target denomination standard information pieces and the additional denomination standard information pieces, as mentioned at paragraphs 37-40, as follows.

[0036] Within section II, the processor 18 stores the idle values of the frequency and the amplitude of each of the sensors, i.e. the values adopted by the sensors when there is no coin present. The procedure is indicated at blocks 30. The circuit also records the peak of the change in the frequency as indicated at 32, and the peak of the change in amplitude as indicated at 33. In the case of sensor 12, it is possible that both the frequency and the amplitude change, as the coin moves past, in a first direction to a first peak, and in a second direction to a negative peak (or trough) and again in the first direction, before returning to the idle value. Processor 18 is therefore arranged to record the value of the first frequency and amplitude peaks at 32' and 33' respectively, and the second (negative) frequency and amplitude peaks at 32" and 33" respectively.
[0037] At stage III, all the values recorded at stage II are applied to various algorithms at blocks 34. Each algorithm takes a peak value and the corresponding idle value to produce a normalised value, which is substantially independent of temperature variations. For example, the algorithm may be arranged to determine the ratio of the change in the parameter (amplitude or frequency) to the idle value. Additionally, or alternatively, at this stage III the processor 18 may be arranged to use calibration data which is derived during an initial calibration of the validator and which indicates the extent to which the sensor outputs of the validator depart from a predetermined or average validator. This calibration data can be used to compensate for validator-to-validator variations in the sensors.
[0038] At stage IV, the processor 18 stores the eight normalised sensor outputs as indicated at blocks 36. These are used by the processor 18 during the processing stage V which determines whether the measurements represent a genuine coin, and if so the denomination of that coin. The normalised outputs are represented as S.sub.ijk where:
[0039] i represents the sensor (1=sensor 10, 2=sensor 12 and 3=sensor 14), j represents the measured characteristic (f=frequency, a=amplitude) and k indicates which peak is represented (1=first peak, 2=second (negative) peak).
[0040] It is to be noted that although FIG. 2 sets out how the sensor outputs are obtained and processed, it does not indicate the sequence in which these operations are performed. In particular, it should be noted that some of the normalised sensor values obtained at stage IV will be derived before other normalised sensor values, and possibly even before the coin reaches some of the sensors. For example the normalised sensor values S.sub.1f1, S.sub.1a1 derived from the outputs of sensor 10 will be available before the normalised outputs S.sub.2f1, S.sub.2a1 derived from sensor 12, and possibly before the coin has reached sensor 12.

Emphasis provided.

Regarding Claim 9, King discloses, wherein the discrimination criterion information pieces for the additional denomination include an information item relating to a material of the coins, as mentioned at paragraph 32, an information item relating to a thickness of the coins, as mentioned at paragraph 33, and an information item relating to a diameter of the coins, as mentioned at paragraph 32; and
when the information item relating to the diameter of the coins is calculated, one of the current denominations that has a nearest diameter to the additional denomination is designated as the target denomination, noting paragraphs 41-45 and 50, as follows.

[0041] Referring to section V of FIG. 2, blocks 38 represent the comparison of the normalised sensor outputs with predetermined ranges associated with respective target denominations. This procedure of individually checking sensor outputs against respective ranges is conventional.
[0042] Block 40 indicates that the two normalised outputs of sensor 10, S.sub.1f1 and S.sub.1a1, are used to derive a value for each of the target denominations, each value indicating how close the sensor outputs are to the mean of a population of that target class. The value is derived by performing part of a Mahalanobis distance calculation.
[0043] In block 42, another two-parameter partial Mahalanobis calculation is performed, based on two of the normalised sensor outputs of the sensor 12, S.sub.2f1, S.sub.2a1 (representing the frequency and amplitude shift of the first peak in the sensor output).
[0044] At block 44, the normalised outputs used in the two partial Mahalanobis calculations performed in blocks 40 and 42 are combined with other data to determine how close the relationships between the outputs are to the expected mean of each target denomination. This further calculation takes into account expected correlations between each of the sensor outputs S.sub.1f1, S.sub.1a1 from sensor 10 with each of the two sensor outputs S.sub.2f1, S.sub.2a1 taken from sensor 12. This will be explained in further detail below.
[0045] At block 46, potentially all normalised sensor output values can be weighted and combined to give a single value which can be checked against respective thresholds for different target denominations. The weighting co-efficients, some of which may be zero, will be different for different target denominations.
[0050] For each target denomination there is also stored, for each property m to be measured, a mean value x.sub.m.

Emphasis provided.
Regarding Claim 10, King discloses, wherein when the discrimination criterion information pieces (the outputs from sensors (10, 12, 14)) for the additional denomination are calculated based on the discrimination criterion information pieces for the target denomination, the target denomination standard information pieces corresponding to the discrimination criterion information pieces for the target denomination, and the additional denomination standard information pieces corresponding to the discrimination criterion information pieces for the additional denomination, two or more calculation methods using predetermined parameter information pieces can be selectively used; and one of the two or more calculation methods is selectively used in such a way as to reduce an effect of fluctuation due to an individual difference of the coin discrimination apparatus, as mentioned at paragraph 52, mentioning a calculating a first set of values using a partial Mahalanobis calculation and paragraph 58, which mentions using “for each remaining target denomination, a second partial Mahalanobis distance calculation.  See also the last sentence of paragraph 37, which states “[a}dditionally, or alternatively, at this stage III the processor 18 may be arranged to use calibration data which is derived during an initial calibration of the validator and which indicates the extent to which the sensor outputs of the validator depart from a predetermined or average validator” and “[t]his calibration data can be used to compensate for validator-to-validator variations in the sensors”.

Regarding Claims 11 and 21, see the rejection of Claim 1, above.
Regarding Claims 12 and 22, see the rejection of Claim 2, above.
Regarding Claims 13 and 23, see the rejection of Claim 3, above.
Regarding Claims 14 and 24, see the rejection of Claim 4, above.

Regarding Claims 16 and 26, see the rejection of Claim 6, above.
Regarding Claims 17 and 27, see the rejection of Claim 7, above.
Regarding Claims 18 and 28, see the rejection of Claim 8, above.
Regarding Claims 19 and 29, see the rejection of Claim 9, above.
Regarding Claims 20 and 30, see the rejection of Claim 10, above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

King ‘157 and ‘629, as illustrated at figures 2 and 3, Anouar ‘664 and ‘889, Baudat ‘703 and ‘259 and Tada ‘697 at figures 1a, 1b, 4a, 4b, 5a, 5b, 5c, 6, 7, 8a, 8b and 9-11, are all cited as teaching further validator self-calibration algorithms.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


February 12, 2022